DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (JP 2017-006081 A).
 In regard to claims 1 and 8, Ogawa et al discloses:
NOVELTY - A distilled liquor is manufactured by alcohol fermentation process and distillation process of a mash, where the method includes distributing mash rice to mash (1) for atmospheric distillation and mash (2) for vacuum distillation, separating pressure-distilled rice into mash solid part (4) and mash liquid part (3), carrying out atmospheric distillation of obtained mash liquid part, adding mash solid part, and carrying out vacuum distillation to obtain distilled liquors having different alcohol quality. 
DESCRIPTION - An INDEPENDENT CLAIM is included for manufacturing apparatus of distilled liquor comprising physical solid-liquid separator for separating the mash (1) for atmospheric distillation into mash liquid part (3) and mash solid part (4), 1st and 2nd distilling columns, 1st condenser connected to 1st distilling column and 1st collection receptacle, and 2nd condenser connected to 2nd distilling column, vacuum pump, and 2nd collection receptacle. The 1st distilling column carries out atmospheric distillation of the mash liquid part, and the 2nd distilling column vacuum-distillates the mixed mash (5) manufactured by carrying out addition of mash solid part to the mash (2) for vacuum distillation. 
USE - Manufacture of distilled liquor. 
ADVANTAGE - By performing distillation under reduced pressure, fragrance and flavor of low-boiling point component in liquor part and ester scent or sweetness reminiscent of a fruit contained in solid part are mixed in a well-balanced manner to obtain a distilled liquor having a rich overall quality. Unpleasant taste and odor, such as burnt smell and astringency, are reduced or eliminated. The scent augmented by high-boiling point and trace ingredient flavors is enhanced (BASIC ABSTRACT JP 2017006081 A).

Further in regard to claims 1 and 8, Ogawa et al discloses:
The distillation temperature in the atmospheric distillation step is preferably from 85 to 100 ° C., so that it is preferable to produce a distilled liquor having a small amount of burnt and off flavor. In addition, in the vacuum distillation step, it is preferable to adjust the degree of vacuum to about 45 to about 55 ° C. in a substantially 100-120 Torr , so as to produce a fermented liquor having a high flavor and a sweet taste ([0021] of machine translation).
Step 3 B - 2 Distillation is carried out, for example, using a Pot Still. Unrefined sake for vacuum distillation to which a solid part is added further is heated to approximately 45 to 55 ° C under reduced pressure of a 100-120Torr , and the generated gas is cooled to approximately 10 to 20 °C and condensed to obtain Shochu. As in Step 3 A - 1, oil is immediately separated ([0045] of machine translation).
In regard to the “pre-produced brewage”, Ogawa et al discloses unrefined sake ([0037], [0045] of machine translation).
Therefore, Ogawa et al discloses a method for distilling a “pre-produced brewage” under reduced pressure, comprising:
an alcohol vapor production step of producing vapor derived from a brewage at a temperature of 55°C or less (i.e. about 45 to about 55 °C) by performing pressure reduction on the brewage ;
a condensation step of producing a condensate by cooling the vapor produced in the alcohol vapor production step; and
a recovery step of recovering the condensate produced in the condensation step.
Further in regard to the temperature and pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature and pressure ranges as examined above and below, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claims 1 and 8, Ogawa et al discloses reduced pressure of a 100-120 Torr ([0021] of machine translation). 100-120 Torr corresponds to 13.33-16.0 kPa , which is 85 kPa below atmospheric pressure of 101.33 kPa.  
In regard to claims 1 and 8, Ogawa et al discloses cooling the vapor to approximately 10 to 20 °C ([0045] of machine translation).
In regard to claim 4, Ogawa et al discloses unrefined sake, i.e. Japanese rice wine  ([0037], [0045] of machine translation). 
In regard to claims 5-6, it would have been obvious to employ any source of sake based on availability and a personal preference of a consumer. Refined sake should be suitable for distillation absent any clear evidence and/or arguments to the contrary.
In regard to claim 7, Ogawa et al discloses that is conventional to store shochu (i.e. distilled sake) for a long period of time, for example 10 years or more ([0041] of machine translation).
Response to Arguments
The rejection of claim(s) 1-4 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al (JP 2017-006081 A) has been withdrawn in light of claims’ amendments.
Applicant's arguments filed 06/24/2022 regarding the rejection of claims under 35 U.S.C. 103 as being unpatentable over Ogawa et al (JP 2017-006081 A) have been fully considered but they are not persuasive. 
Applicant arguments are directed to the temperature and pressure ranges recitations. In response to these arguments, it is noted:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature and pressure ranges as examined above and below, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791